DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets if this is inconvenience to applicant. 
Status of the application
Receipt of applicant’s remarks and claim arguments filed on 03/14/2022 are acknowledged.  
Incorporation of new limitation, which is SEQ ID NOs: 506-580, changes the scope of claim(s), and previous 112(b) and 102 rejections are withdrawn.
The previous nonstatutory double patenting rejections over claims of US 10,155,780 B2 is withdrawn, however, over US 10,538,784 B2 is maintained, in absence of filed terminal disclaimer. 
A new 112(b) and 112(a) Written Description rejections are made in this office action. Rejection is based on the elected species. 
Claim Rejections - 35 USC § 112(b) [New]
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, 62 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘peptide comprises an amino acid sequence selected from SEQ ID NOs:506-580’. Claim also recited ‘a transfection complex’, and according to specification, it has a function in its definition. The word ‘comprises’ is an open language and it does not have any limitations other than the recited sequence. Either claims or specification fails to define its scope or definition. So, its metes and bounds are not clear and it is impossible to understand what ‘comprises’ covers in the peptide to retain the property of the product. Accordingly, claim 1 and its dependents are rendered indefinite. 
Claim Rejections - 35 USC § 112 – Written Description [New]
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, 62 and 78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a transfection complex comprising an exosome, a transfection agent, and a peptide comprising an amino acid sequence selected from SEQ ID NOs: 506-580. Claim does not require formula I. 
All variables in the claim are broad and no limitation(s) on any variable. 
According to specification, "transfection complex" refers to a composition formulated for the delivery of a biologically active agent, such as a nucleic acid, a protein, a macromolecule, cell nutrient, bioactive molecule or the like, to a cell or to a tissue in vivo or in vitro. So, its definition is associated with a specific property. 
Based on the above, claim reads all possible exosomes, all possible transfection agents, all possible amino acids in the peptide in addition to the recited selected sequence and the formulated transfection complex can deliver active agents in all possible cell lines. There are no effective amounts in the claim, and so no restrictions on the concentrations of components in the complex. 
Dependent claims further comprise cationic lipid component in claim 22 and 27-29, 31; recited lipids in claim 23; recited nucleic acid moiety in claims 32, 41 and 45; recited transfection agents in claim 51, recited all possible biologically active agents in claim 57; all possible fusion agents as recited in claim 60; all possible cell penetrating agents as recited in claim 62 etc. No species for these variables are recited in the claims. 
The recited cationic lipid as shown in formula I, does not even have a core structure. The variables Z, W1, W2 and R4 define patentably distinct species. For example, the group Z can vary from simple -CH2- to hetero atom comprising alkylene chain, wherein hetero atom is N, -S-S-, -O- etc. At least based on this single variable, the properties are expected to be different for these species. Similar logic is applicable to W1, W2 and R4. So, from these variables, the formula I can generate thousands of compounds.
Claim 78 is limited to SEQ ID NO:540, but are broad with respect to other components in the formulated transfection complex.  
The specification showed a single example with formulation 1 consisting of peptide A, B, C and D with the recited amount ratio, along with specific cationic lipid and neutral lipids etc [see Example 3]. The properties of formula 1 is shown in Example 4. However, formulation 1 is specific to the recited specific components in it. Interestingly, claim 1 does not even require recited formula 1. The specification, mostly filled with definitions and listings of corresponding components and does not describe their role for the claimed invention specifically, so that a skilled person can understand. It is also not clear the purpose of Tables 10-12, since there is no description/conclusion for these tables in the text, specifically what kind of formulation was applied for the transfection? So, the specification has not adequately shown sufficient description or examples for the claimed subject matter, to show possession of the invention as claimed.  
Though, the data is optional for the claimed invention, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties, so that a skilled person can understand the claimed invention. In this case, there are no descriptions or any cited evidences for the claimed subject matter in the specification. There is no universal transfection complex or reagent and some transfection complexes are agents are toxic as well. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is with all possible species for the recited variables in the claimed transfection complex, will it be capable of retaining its property? Do applicants provide enough description for all the variable in the complex and their association towards the property, so that a skilled person in the art understands the claimed invention? 
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The specification showed a single example with formulation 1 consisting of peptide A, B, C and D with the recited amount ratios, along with specific cationic lipid and neutral lipids etc [see Example 3]. 
The properties of formula 1 is shown in Example 4, in couple of human cell lines. However, it is not clear “what is being transfected into the cells”. Is it a fluorescent labeled drug or biologically active agent? and what are its limitations? etc are not described. 
However, formulation 1 is specific to the recited specific components in it. The claim 1 does not even require formula (I). 
No drawings are shown in the specification. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
Applicants are claiming a transfection complex, which is a composition formulated for the delivery of a biologically active agent, such as a nucleic acid, a protein, a macromolecule, cell nutrient, bioactive molecule or the like, to a cell or to a tissue in vivo or in vitro. This requires that the all components in the formulation in combination have functional ability to deliver an active agent into a cell. However, applicants have not described what specific structural features are required to meet this functional requirement. A person of skill in the art would not know what physical/components/structural features are required for this limitation. 
In the specification, applicants are also acknowledged that no reagent(s) can be used universally for all cells in the transfection formulations and this is perhaps not surprising in light of the variation in composition of the membranes of different types of cells as well as the barriers that can restrict entry of extracellular material into cells. Moreover, the mechanism by which cationic lipids deliver nucleic acids into cells is not clearly understood. The reagents are less efficient than viral delivery methods and are toxic to cells, although the degree of toxicity varies from reagent to reagent.
Applicants further acknowledged in the specification that transfection agents, including cationic lipids, anionic lipids, cationic polymers, exosomes, and virasomes, are not universally effective in all cell types. Effectiveness of transfection of different cells depends on the particular transfection agent composition. In general, polycationic lipids are more efficient than monocationic lipids in transfecting eukaryotic cells. In many cases, cationic lipids alone are not effective or are only partially effective for transfection so helper lipids or transfection enhancers can be used in combination with cationic lipids. 
In view of above evidences, applicants have claimed full scope of the recited components in the transfection complex formulation and all possible combinations, and a skilled person in the art can expect unpredictability for broadly claimed subject matter. There is no guidance as to which of the large genus of components of transfection complex, will have the necessary property.  There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed componets would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
(d) Representative number of samples: 
Applicants described a single formulation with the recited specific components in it [see Example 3] that its property [see Example 4]. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure single species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Nonstatutory Double Patenting Rejection [Maintained]
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 22-23, 27-29, 31-32, 41, 45, 51, 56-57, 60, 62 and 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.US 10,538,784 B2 (the ‘784 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘784 patent anticipates this instant invention.
Claim 1 of the ‘784 patent disclosed a transfection complex comprising a cationic lipid of compound formula (I) and a neutral lipid (reading on an exosome), a transfection enhancer of peptide SEQ ID NO: 350, and a virus movement protein SEQ ID Nos: 507 and 540, satisfying the instant claims 1, 4, 60-62 and 78. The specification of the ‘784 patent defines SEQ ID Nos: 150-503 as transfection enhancer (col 22, line 35-59), SEQ ID Nos: 97-149 as nucleic acid binding peptide (col 22, line 5-9), SEQ ID Nos: 202-503 as surface ligand (col 36, line 45-48), and virus movement protein SEQ ID Nos: 506-580 (col 37, line 28-32). 
Claim 1 of the ‘784 patent disclosed the cationic lipid formula (I); wherein, R1=R2=C16H31, X=O, W1=H; W2=CH2-O-P(=O)(OMe)-O-CH2CH2-NH-C=O)-spermine, y=0 (DPePE-Sp-OMe), further satisfying the instant claims 22, 27-29, and 31. 
Claim 1 of the ‘784 patent disclosed the transfection complex comprising a neutral lipid, further satisfying the instant claim 23.
Claim 1 of the ‘784 patent disclosed a virus movement protein SEQ ID Nos: 507 covalently linked to a nucleic acid binding moiety of SEQ ID NO: 109, satisfying the instant claims 32, 41, 45, and 51.
Claim 1 of the ‘784 patent disclosed the transfection complex further comprising a biologically active agent of the peptide SEQ ID NO: 540, satisfying the instant claim 56.
Claim 3 of the ‘784 patent disclosed the transfection complex further ethanol as a transfection helper, satisfying the instant claim 57.

Response to Arguments
Applicant’s arguments filed on 02/01/2021 have been fully considered but they are not persuasive.   
Applicants’ arguments are moot in view of above new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658